DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claims 1, 2, 6, 8, 11 and 12 of this application is patentably indistinct from claims 22-27 of Application No. 14193409. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 2, 6, 8, 11 and 12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 22-27 of copending Application No. 14193409 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Instant claim 1 claims the same invention as copending claim 22; instant claim 2 claims the same invention as copending claim 23; instant claim 6 claims the same invention as copending claim 26; instant claim 8 claims the same invention as copending claim 25; instant claim 11 claims the same invention as copending claim 24; instant claim 12 claims the same invention as copending claim 27.

Information Disclosure Statement
Several items in the IDS of 10/30/2019 appear to have incorrect or incongruent dates. Item BS appears to correspond to a document in which the only date listed is 11/30/17. Item BW appears to correspond to a document in which the only date listed is 9/27/16. Item BX appears to correspond to a document in which the only date listed is 7/6/16. Item AAD appears to correspond to a document in which the only date listed is 11/27/15. Item AAJ appears to correspond to a document in which the only date listed is 4/10/15. 
These items have been lined out and are not considered as it is unclear if the documents submitted with different dates actually correspond to the cited documents.
Item BI is not considered as the English abstract for a different document was included instead of the proper abstract. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 6, 8, 9, 11, 12, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20090105393 by Jansen et al in view of US 20060103042 by Tanaka et al.
Jansen describes isosorbide-based polycarbonates.
Regarding claim 1, Jansen describes foams (paragraph 112, 131) of an isosorbide-based polycarbonate (abstract, paragraph 9; “isosorbide” is instant formula (1), dihydroxy compound (A)). Jansen describes other dihydroxy compounds which contribute to the structure of the polycarbonate (paragraph 10-15). Jansen describes the glass transition temperature as less than 135C (paragraph 16). Jansen exemplifies volatile foaming agents (“low boiling” paragraph 112) and/or decomposition foaming agents (paragraph 112). 
Jansen only describes foams generally (paragraph 112, 131) and is silent as to the specific instantly claimed process. Jansen also describes low glass transition temperature polycarbonates such as his own as useful in molding applications (paragraph 3).
Tanaka describes a method and apparatus for foam molding.
Regarding claim 1, Tanaka describes a process for preparing molded foam comprising injection of the foamable material-including inorganic gas foaming agent (e.g. carbon oxide or nitrogen paragraph 22)- into a cavity (paragraph 178). The cavity expands due to pressure of foaming agent (paragraph 178). Tanaka describes polycarbonate foams (paragraph 73). Tanaka describes the possibility of the presence of foaming adjusting agents (paragraph 126), i.e. the different foaming agents described by Jansen.
Tanaka states that his foam molding method is free from the problems of deformation or of continuation between closed cells, and promotes uniformity (abstract, paragraph 179). Thus it would be obvious to one of ordinary skill to use the polycarbonate foaming process described by Tanaka where Jansen is silent in order to avoid deformation or continuation between closed cells and in order to promote uniformity.

Regarding claim 2, Jansen describes for example a C14-44 aliphatic diol which meets instant formula (5) where R4 is 14-20 (paragraph 12). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 

Regarding claims 6 and 12, Tanaka describes controlling the expansion ratio (paragraph 14, 24, 26, 40, 84) and exemplifies an expansion ratio of 2 to 5:1 (paragraph 118, 152). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Tanaka describes values overlapping with the claimed range.

Regarding claim 8, Tanaka describes inorganic gas (paragraph 22). 

Regarding claim 9, Tanaka describes carbon oxide or nitrogen (paragraph 22).

Regarding claim 11, Tanaka is silent as to the amount of foaming agent but Jansen states that the total amount is generally 1-20 parts based on 100 parts of the polycarbonate (paragraph 112). 



Regarding claim 14, Tanaka describes the mold halves moved as soon as foamable material is injected (paragraph 178), which one of ordinary skill would immediately envisage as encompassing the claimed range. 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20090105393 by Jansen et al in view of US 20060103042 by Tanaka et al as evidenced by “Polycarbonates” by Brunelle.
Jansen and Tanaka are described above.
Regarding claim 13, although Tanaka does not specifically state performance temperatures, Tanaka describes hot melting the thermoplastic resin and cooling and hardening (paragraph 143). This is consistent with Jansen’s description of a low glass transition temperature polycarbonate which also flows (Jansen paragraph 3, 16). So it is obvious to one of ordinary skill to hot melt the polycarbonate of Jansen in using the process of Tanaka since Tanaka describes these steps. The question is, at what temperature is Jansen's polycarbonate a melt? Jansen does not report the specific melting temperature of the polycarbonate but describes using the aliphatic diol as a soft block to increase melt flow (paragraph 4). His exemplary polycarbonates contain bisphenol A (Table 1 e.g. Examples 1, 2, 4-8). The encyclopedic article “Polycarbonates” reports that BPA polycarbonate has a glass transition temperature of 150C- well above that of Jansen- and is typically injection molded at 270-315C (ie melt at that temperature) (p.8 final paragraph-p.9 paragraph 2). Given this data, one of ordinary skill would reasonably expect the condition of "hot melt" in Tanaka to be met at temperatures lower than 270-315C by the polycarbonate of Jansen because Jansen describes polycarbonates with lower glass transition temperatures and better flow characteristics than bisphenol polycarbonates, which are a melt by 270-315C. Since even 315C may fall within instantly claimed range of 5-200C higher than the glass transition temperature of Jansen’s polycarbonate (Tg less than 135C), these values overlap with those claimed.

Claims 1, 2, 6, 8, 9, 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20090105393 by Jansen et al in view of US 20020017734 by Sugihara et al.
Jansen is described above. 
Regarding claim 1, Jansen describes foams (paragraph 112, 131) of an isosorbide-based polycarbonate (abstract, paragraph 9; “isosorbide” is instant formula (1), dihydroxy compound (A)). Jansen describes other dihydroxy compounds which contribute to the structure of the polycarbonate (paragraph 10-15). Jansen describes the glass transition temperature as less than 135C (paragraph 16). Jansen exemplifies volatile foaming agents (“low boiling” paragraph 112) and/or decomposition foaming agents (paragraph 112). 
Jansen only describes foams generally (paragraph 112, 131) and is silent as to the specific instantly claimed process. Jansen also states that low glass transition temperature polycarbonates such as his own as useful in molding applications (paragraph 3).
Sugihara describes an injection foaming process.
Sugihara describes injecting a foamable mixture into a cavity which includes foaming agent and thermoplastic resin (paragraph 68, 69, Fig.1 section 10 is foaming agent + resin). The cavity expands with the foaming agent (paragraph 35, 37). Sugihara describes injection molding foaming of polycarbonates (paragraph 52, 89). Sugihara describes the foaming agent a volatile or inorganic foaming agent (paragraph 82-83) and describes chemical (decomposing) foaming agents as optional (paragraph 34, 100).
Sugihara states that his method leads to foams of good appearance and high expansion ratio (paragraph 29). Thus it would be obvious to one of ordinary skill to use the foaming method of Sugihara where Jansen is more general in order to arrive at foams of good appearance and high expansion ratio.

Regarding claim 2, Jansen describes for example a C14-44 aliphatic diol which meets instant formula (5) where R4 is 14-20 (paragraph 12). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re 

Regarding claims 6 and 12, Sugihara describes expansion ratios of up to 20x (paragraph 52). 

Regarding claims 8 and 9, Sugihara describes inorganic gas such as nitrogen or carbon dioxide (paragraph 83). 

Regarding claim 11, Sugihara exemplifies 1 wt% (paragraph 128). Jansen states that the total amount of foaming agent is generally 1-20 parts based on 100 parts of the polycarbonate (Jansen paragraph 112). 

Regarding claim 13, Sugihara exemplifies an injection temperature of 230C (paragraph 129, 157, 160), which - for Jansen’s polycarbonate with a Tg of less than 135C – overlaps with the claimed range.

Regarding claim 14 Sugihara describes a few different situations. The situations range from one in which the mold is moved “while the melted resin…is being injected” (paragraph 35) to situations in which the mold movement is delayed for a period of time in order to create a skin layer (paragraph 48-49). The delay is exemplified as 0.5-3 seconds in polypropylene but varies with type of resin, foaming agent, mold temperature and resin temperature (paragraph 49). Thus it would be obvious to one of ordinary skill to either move the mold before the mold is completely filled -so as to not make a skin- OR to wait to move the mold in order to create a skin layer which contributes to rigidity (paragraph 48). It would be obvious to one in pursuit of this rigidity to arrive at an expansion time started within 0.1 seconds of filling the mold due to variances in resin type, foaming agent, mold temperature and resin temperature (paragraph 49). 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766